DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11449838. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a method.
Step 2A Prong 1:
Claim 1 recites “A method, comprising: obtaining, by a vehicle controller comprising a processor, at least two different datasets associated with a vehicle…; predicting, by the vehicle controller, ….; and predicting, by the vehicle, using an additional machine learning model on an intersecting set…”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “vehicle controller, processor,”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 1 is not patent eligible.
As per claims 2-20, similar analysis is done as in claim 1 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite limitations that fall within the mathematical concepts as discussed with the independent claims.  
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen, III et al., US Pg. Pub. No. (2009/0254240) referred to hereinafter as Olsen.

As per claim 1, Olsen teaches a method, comprising: obtaining, by a vehicle controller comprising a processor, at least two different datasets associated with a vehicle from a group of datasets comprising a sensor dataset, a maintenance dataset, and a weather dataset (see at least abstract summary, Para 25, 34); predicting, by the vehicle controller, using respective different machine learning models for the at least two different datasets, respective groups of components of the vehicle for maintenance (see at least abstract summary, Para 10-12, 24, 37, 38, 42); and predicting, by the vehicle controller, using an additional machine learning model on an intersecting set of components of the respective groups of components, a final component of the intersecting set of components of the vehicle for maintenance (see at least abstract summary, Para 10-12, 24, 37, 38, 42).

As per claim 2, Olsen teaches a method of claim 1, wherein the additional machine learning model is different from the respective different machine learning models (see at least abstract summary, Para 10-12, 24, 37, 38, 42).

As per claim 3, Olsen teaches a method of claim 1, further comprising wirelessly sending, by the vehicle controller, the prediction of the final component of the vehicle for maintenance to a remote server (see at least abstract summary, Para 10-12, 24, 37, 38, 42). 
As per claim 4, Olsen teaches a method of claim 1, further comprising generating, by the vehicle controller, a webpage by the vehicle controller, the webpage describing the prediction of the final component of the vehicle for maintenance (see at least abstract summary, Para 10-12, 24, 37, 38, 42).

As per claim 5, Olsen teaches a method of claim 1, further comprising generating, by the vehicle controller, a graphical user interface for a display of the prediction of the final component of the vehicle for maintenance (see at least abstract summary, Para 10-12, 24, 37, 38, 42).

As per claim 6, Olsen teaches a method of claim 1, further comprising recommending, by the vehicle controller, a service appointment associated with the prediction of the final component of the vehicle for maintenance (see at least abstract summary, Para 10-12, 24, 37, 38, 42).
As per claim 7, Olsen teaches a method of claim 1, wherein at least one of the respective different machine learning models comprises a random forest process (see at least abstract summary, Para 10-12, 24, 37, 38, 42).
As per claims 8-20, the limitations of claims 8-20 are similar to the limitations of claims 1-7, therefore they are rejected based on the same rationale.


Conclusion
	Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665